Allowance
	Claims 1-20 are hereby deemed patentable. 
The specific limitations of “a second wire extending in the first direction and comprising a second-1 portion and a second-2 portion, wherein the second-1 portion at least partially overlaps the first connecting wire and is arranged on a different layer from that of the first wire, and the second-2 portion is arranged on the same layer as that of the first wire” in Claim 1, and similarly in Claim 13, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Choi et al. (US Publication 2017/0162637) discloses a display apparatus comprising: a substrate 100 having a transmission area TH, a display area DA, and a non-display area NA, wherein the display area surrounds the transmission area, and the non-display area is between the transmission area and the display area a first wire arranged on the substrate and comprising a first-1 wire DLj and a first-2 DLj+1 wire extending in a first direction and being spaced apart from each other by the transmission area; a first connecting wire PX3 arranged on a same layer as that of the first wire and connecting the first-1 wire to the first-2 wire.  Choi does not disclose a second wire extending in the first direction and comprising a second-1 portion and a second-2 portion, wherein the second-1 portion at least partially overlaps the first connecting wire and is arranged on a different layer from that of the first wire, and the second-2 portion is arranged on the same layer as that of the first wire.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841